Title: From George Washington to John Eager Howard, 21 December 1790
From: Washington, George
To: Howard, John Eager



Sir,
Philadelphia December 21st 1790

  I have had the honor to receive your Excellency’s letter of the 5th of November, enclosing a certificate of the late election of Representatives for the State of Maryland in the Congress of the United States, which certificate I have caused to be delivered to Mr Beckley, Clerk of the House of Representatives. With due consideration I have the honor to be, yr Excellency’s most Obedt Sert
